Citation Nr: 1724291	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-01 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gout to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1955 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in October 2015, April 2016, and November 2016.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

The case has since returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Gout was not manifested during active service or within the first year after separation and it is not attributed to service.

 2.  Gout is not related (causation or aggravation) to a service-connected disease or injury.





CONCLUSION OF LAW

1.  Gout was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  Gout is not due to, or a result of, or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310(a)-(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a September 2011 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. See 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

In August 2011, the Veteran was afforded a VA examination for gout; in November 2015, the Veteran was afforded a VA examination for gout; and in June 2016 and December 2016, the Veteran was afforded addenda opinions for gout.  Therefore, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 12 Vet. App. 303. 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir, 2006).

During the June 2015 hearing, the VLJ clarified the issues, explained the concept of service connection and inquired as to the existence of outstanding evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103 (2016).

II.  Service Connection

Legal Criteria

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a)-(b) (2016).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310 (a)-(b) (2016). 

For a showing of chronic disease in service, there is required a combination of manifestations to identify the disease entity, and sufficient observation to establish chronicity at the time.  As gout (gouty arthritis) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support a claim. 38 C.F.R. §§ 3.303, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for arthritis may be granted if manifest to a compensable degree within 1 year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Factual Background

The Veteran seeks service connection for gout.  Specifically, it has been contended that the Veteran's gout is due to active service, or, in the alternative, that gout is secondary to his service-connected disease of degenerative joint disease (DJD) of the ankles and the feet.

An April 1957 service treatment record (STR) provided a narrative account of the Veteran's in-service injury.  The examining physician opined that x-rays and examination of the Veteran's feet revealed a comminuted fracture of the right os calcis.  Also, the posterior portion of the left calcaneus demonstrated two fracture lines without displacement or involvement of the subtalar joint.  The physician recommended that the Veteran have a permanent profile of L-3 for the right lower extremity, advising restrictions against work over broken or rough ground, restrictions in lengthy standing, marching, ambulation or excessive ladder and stair climbing, or use of this extremity in physical training involving fast turning, cutting or twisting.

In September 1958, a VA orthopedist examined the Veteran for residuals of the injury to his right foot.  X-rays revealed minimal arthritis to the right subtalar joint and proximal portion of the right foot.  The Veteran stated that his heel region swelled and caused pain after he stood or walked for long periods.  He also stated that his foot disability caused him to lose a job and limited future full-time work opportunities.

An April 2011 VA treatment record reported that the Veteran had complaints of constant pain and stinging at the bottom of his feet, which were a bit worse at night.  The Veteran reported that these symptoms began a month earlier. 

In May 2011, the Veteran was afforded a VA podiatry consultation.  The examiner reported that the Veteran complained of progressive pain of the plantar feet.  Medical findings included mild lateral hallux deviation with no erythema.  The examiner provided impressions of uncontrolled gout. 

In a VA examination in August 2011, the Veteran stated that he injured his feet and ankles when he fell 30 feet during active duty.  He reported that he landed on his feet and developed severe pain in both feet and in both ankles as a result of the impact.  The bilateral foot pain and swelling, he noted, were continuous, limiting his work and accelerating his date of retirement.  Specifically, the Veteran stated that he had been diagnosed with gout involving the first metatarsophalangeal (MTP) joints.  He reported flare-ups at which time the pain became severe. 

The examiner provided medical findings of a limping, antalgic gait.  While the right ankle revealed no erythema or locally increased temperature, it did have a swollen appearance when compared to the left ankle.  The Veteran had a negative drawer test.  Right ankle dorsiflexion was to 15 degrees; plantar flexion was to 20 degrees without pain.  The left ankle revealed a negative drawer.  Left dorsiflexion was to 10 degrees; plantar flexion was to 20 degrees without obvious pain.  The left ankle had no locally increased temperature, erythema or swelling.  Also, no limitations were reported following repetitive use. 

X-rays showed mild DJD in the ankle joints.  The examiner provided diagnostic impressions of mild bilateral DJD with occasional gouty flare-ups affecting the first MTP joints and, on occasion, the ankles.

The Veteran was also afforded VA examination of the feet in August 2011. The Veteran reported the development of gouty flare-ups in his feet at the left first MTP joint mainly, and sporadically on the right.  He noted pain occasionally at night, but mostly with standing and walking.  He took a gout medication which did give him some relief.  The flare-ups, according to the Veteran, occurred a few times every week and were severe in nature, lasting up to 2 days.  He was not using corrective shoes, inserts, braces, or assistive devices for his feet at this time.  His activities of daily living were affected in that he has to sit down but he was able to accomplish them. 

Physical examination revealed a functional limitation with standing less than 30 minutes and of walking less than 30 minutes. The left great toe revealed no motion at the interphalangeal joint and minimal motion at the MTP joint to 5 degrees dorsiflexion and to 5 degrees of plantar flexion, both with pain.  The right great toe had 0 to 10 degrees of MTP motion and 0 to 20 degrees of IP motion, both without pain.  He was tender over the medial longitudinal arch on the right and in the left plantar heel.  He was also tender over the first MTP joints bilaterally. There were no ulcerations, edema, callosities, instability or abnormal wear patterns in the Veteran's shoes.  The examiner indicated that there were no additional limitations following repetitive use. The flare-ups had been described. 

X-rays showed bilateral subtalar DJD and bilateral first MTP DJD.  The examiner provided diagnostic impressions of bilateral subtalar arthritis and lateral first MTP degenerative changes secondary to gout.

On VA treatment in September 2011, the Veteran reported bilateral foot pain. On examination, there was pain on palpation but no acute finding.  Movements were reported as satisfactory but painful at the extreme end.  The Veteran was assessed with DJD of the feet bilaterally.  He was advised to continue to take pain medication on an as-needed basis.  Also, the report noted that VA ordered shoe anti-shock absorber inserts for the Veteran.

November 2011 VA x-rays revealed moderate arthritic changes at the right first MTP joint, suggesting degenerative changes versus gouty arthritis.  The bones were intact.  The soft tissues were unremarkable.  The x-ray report also noted the presence of posterior heel spurs.  On the left, mild degenerative changes at the first MTP joint and at the DIP joint of the big toe were noted.  Also noted was a small area of soft tissue calcification in the posterior plantar aspect of the foot.
A December 2012 private treatment report showed treatment for pain in the foot due to posttraumatic arthritis.  The examiner recommended a good neutral semi-rigid orthotic to improve the Veteran's foot pain.  The examiner also reported that the Veteran had active problems of hallux valgus, arthritis, gout, and fracture malunion of the right calcaneus.

On VA treatment in December 2012, the Veteran reported that his feet hurt off and on, especially when he stood for prolonged periods or when changes in the weather occurred.  He indicated that he was taking pain medication.  He was reported to have gout and DJD of the feet.

A January 2013 x-ray of the right foot showed osteoporosis and mild degenerative changes at the first MTP joint.  The bones were intact. The x-ray report also noted the presence of posterior heel spurs.

A December 2013 VA treatment report noted that the Veteran's complained of painful feet.  The Veteran stated that pain worsened when he walked or stood for long periods.  Objective medical findings included DJD disease in the first MTP joint as well as in the heel bilaterally, but intact pulse/sensation. The examiner provided diagnostic impression of gout and foot pain secondary to plantar fasciitis. 

On VA treatment in January 2015, the Veteran reported bilateral foot pain generalized on the bottom.  He was assessed clinically with bilateral foot pain secondary to DJD.  At this time, new orthotic insoles were ordered.

A May 2015 x-ray of the right foot showed moderate degenerative changes at the first MTP joint.  The x-ray report indicated the absence of both fracture and dislocation. The x-ray report also noted the presence of heel spurs at the posterior plantar aspect and at the Achilles tendon insertion.  The soft tissues were reported to be unremarkable.

During the Veteran's June 2015 Board hearing, the Veteran testified that his disability treatment included pain medication and orthotic inserts.  He stated that the disability slowed him down significantly.  Even though he was self-employed he stated that sometimes he had to limit his work time because of pain in his feet and ankles.  On occasion, he testified that he could only work 2 to 3 hours a day. 

In June 2015, the Veteran was afforded a VA podiatry consultation.  The Veteran stated that he has had bilateral foot pain for about 1 to 2 years.  He also reported that there was pain all over the bottoms of his feet.  Also noted were tingling sensations.   The examiner reported that range of motion to both the ankle and the pedal joints were limited.  The examiner also noted pain on palpation to the bilateral plantar metatarsal heads with fat pad atrophy; digits 2-5 were contracted bilaterally; and the first MPT had limited range of motion with dorsal exostosis.  The examiner provided diagnostic impressions of DJD, hallux limitus, hammertoes, and metatarsalgia. 

In November 2015, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file and his medical history. She/he also considered the Veteran's lay statements and conducted a physical examination.  The examiner performed diagnostic testing, including x-rays and laboratory studies.  The examiner provided a diagnostic impression of gout.  The examiner further opined that the Veteran has had a history of gout since 2011, emphasizing that a 1957 STR showed fracture, simple comminuted os calcic, and not gout.

In June 2016, this same examiner provided an addendum opinion to her November 2015 examination report.  The examiner opined that the condition claimed (gout) is less likely than not (less than 50 percent probability) proximately due to the Veteran's service-connected disability.  The examiner provided a rationale for her opinion.  She first noted that a review of peer-reviewed medical literature shows that DJD and gout have no common pathophysiology.  The examiner then opined as to the risk factors linked to osteoarthritis, including age, sex, obesity, lack of osteoporosis, occupation, sports activities, previous injury, muscle weakness, proprioceptive deficits, genetic elements, acromegaly, and calcium crystal deposition disease.  In contrast, the examiner reported that a number of different complex interacting processes are responsible for the pathophysiology of gouty arthritis.  These processes include: metabolic, genetic, and other factors that result in hyperuricemia; physiologic, metabolic and other characteristics responsible for crystal formation; cellular and soluble inflammatory and innate immune processes and characteristics of monosodium urate (MSU) crystals themselves that promote the acute inflammatory response to MSU crystals; immune mechanisms and other factors that mediate the resolution of acute inflammation; and chronic inflammatory processes and the effects of crystals and immune cells on osteoclasts, osteoblasts, and chondrocytes that contribute to the formation of tophi and to bone erosion, cartilage attrition, and joint injury.

In December 2016, the VA examiner, who prepared the November 2015 examination report and the June 2016 addendum opinion, submitted an opinion responsive to the Board's November 2016 remand.  The examiner again reviewed the claims file and the Veteran's medical history.  The examiner opined that she/he could not determine a baseline level of severity of the Veteran's gout based upon the earliest medical evidence following aggravation by the Veteran's service-connected disease.  As a rationale for this finding, the examiner stated that based on the Veteran's history, gout was first diagnosed in 2011 and is well controlled without any flare-ups.  In this vein, she/he also opined that the Veteran has had a history of right foot osteoarthritis since 1957, referencing the Veteran's in-service injury.

The examiner also wrote that regardless of an established baseline, the Veteran's gout is not at least as likely as not aggravated beyond its natural progression by his service-connected disability.  As a rationale for this finding, the examiner reported that the Veteran has had gout since 2011.  Further noting that a review of the Veteran's STRs show fracture, simple comminuted right os calcis in 1957, and not gout.  Moreover, the Veteran has moderate degenerative changes at the first MTP joint.  Furthermore, she wrote that a review of medical literature does not support a relation between the Veteran's degenerative changes of bilateral feet, occurring since 1957, to gout, which is a monosodium urate crystal deposition disease characterized biomedically by extracellular fluid urate saturation.

On VA treatment in March 2017, the Veteran reported that he has bilateral foot pain, which has been present for 1 to 2 years.  The Veteran also noted that his right foot hurts on the outside, his left foot hurts on the inside, and the top of his feet hurt about once a week.  He also stated that the pain has lessened over the past 2 days.  The treatment report mentioned that there is no history of injury.

Analysis

A Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection between his service and the disability. See Shedden, 381 F.3d at 1167; see also 38 C.F.R. § 3.310 (a)-(b) (2016).  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the Veteran's gout is not warranted.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential cause(s) of gout, a disease involving metabolic, genetic, and other factors that result in hyperuricemia, is beyond the scope of lay observation. See id.  Thus, a determination as to the etiology of the Veteran's gout is not susceptible of lay opinion and requires specialized training. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  The Board notes that there are no exceptions to the Court's Jandreau doctrine. 

Therefore, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his gout. See 38 C.F.R. § 3.159(a)(1) (2016) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

With respect to establishing service connection on a secondary basis, the weight of evidence of record is against a finding that the Veteran's gout was caused, or aggravated, by his service-connected disease or injury.

Although the Veteran has maintained that his gout is the result of his service-connected disability, this assertion is inconsistent with other, more probative evidence of record. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the December 2016 VA opinion offers the strongest and most persuasive evidence regarding the etiology of the Veteran's gout.

As set forth above, the December 2016 VA opinion reported that the Veteran's gout was neither caused nor aggravated by his service-connected disability.  To support this opinion, the VA examiner stressed that there is no medical literature which supports a relation between degenerative changes in bilateral feet, which began many decades ago, to gout-a monosodium urate crystal deposition disease characterized biochemically by extracellular fluid urate saturation.

The Veteran maintains that his gout is the result of his service-connected disability.  Nevertheless, even where service connection is not warranted on a secondary basis, service connection may still be granted if the evidence of record establishes that the disability was incurred during active service. See Shedden, 381 F.3d at 1167.

Here, the weight of evidence of record is also against finding that the Veteran's gout initially manifested in, or is otherwise related to, his active service.  As stated above, the Veteran's STRs are silent as to gout.  Rather, the in-service examinations establish that the Veteran had other pathology, but gout was not identified.  The first evidence of gout occurred in 2011, at the May 2011 VA podiatry consultation, 53 years after the Veteran's active service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection. See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed Cir 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all the relevant facts and available evidence).  In addition to the passage of time between the Veteran's active service and his diagnosis of gout, there is no competent evidence or opinion suggesting there exists a medical nexus between the Veteran's current gout and his active service. 

Here, despite in-service injury, gout was not "noted" during service or within 1 year of separation from service.  In addition, the Veteran did not have characteristic manifestations to identify gout during that time period.  Rather, examiners identified other pathology.

In summary, the competent opinions of record are against a finding that the Veteran's service-connected disability caused, or aggravated, his gout.  Additionally, there is no competent evidence suggesting that there exists a nexus between the Veteran's gout and service.  Accordingly, the weight of evidence is against a finding that the Veteran's gout is caused by, or otherwise related to, active service, to include his service-connected disease.  

The record also establishes that the Veteran has joint disease of the MTP.  Arthritis is a chronic disease.  38 U.S.C.A. § 1101.  However, this pathology is not a subsequent manifestation of the service connected pathology of the ankles and feet.  Rather, the grant of service connection was under diagnostic code 5010, reflecting a traumatic (localized) arthritis instead of a generalized process.  Here, the Veteran does not have subsequent manifestations of the same disease process and 38 C.F.R. § 3.303a (2016) is not applicable.  In addition, arthritis of the MTP was not manifest during service or within one year of separation.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Service connection for gout is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


